Citation Nr: 0335774	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  97-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to an effective date earlier than January 12, 
1996 for the establishment of permanency of a total rating 
for the service-connected post-traumatic stress disorder 
(PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran's original claims folder has been misplaced, and 
the RO attempted to reconstruct the file.  A DD Form 215 
dated in March 1993 indicates that the veteran's separation 
date was August 6, 1971.  It is noted that the veteran 
entered service in August 1968.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC in 
February 1999.  

In a rating decision of March 1994, the RO had assigned a 100 
percent rating for the service-connected post-traumatic 
stress disorder (PTSD), effective on October 27, 1992.  

The case was remanded by the Board to the RO in July 1999 for 
additional development of the record.  

The matter of earlier entitlement to Dependents' Educational 
Assistance (DEA) benefits is referred to the RO for further 
review, in light of the favorable action taken hereinbelow.  



FINDING OF FACT

The veteran was first shown to have become permanently and 
totally disabled due to his service-connected PTSD on 
November 30, 1993.  



CONCLUSION OF LAW

An earlier effective date of November 30, 1993 is established 
for a determination of permanent and total disability due to 
the service-connected PTSD.  38 U.S.C.A. §§ 3500, 3501, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.340(b), 3.807 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 1994 rating decision, the RO increased the rating 
to 100 percent for the service-connected PTSD, effective on 
October 29, 1992, the date on which the veteran was shown to 
have last been employed.  

In an August 1996 decision, the RO determined that the 
veteran's service-connected PTSD had become permanently and 
totally disabling on January 12, 1996, the date of a VA 
examination.  

Thereafter, entitlement to Dependents' Educational Assistance 
under Chapter 35 was also granted, effective on January 12, 
1996.  The effective date of January 12, 1996 for educational 
assistance benefits was chosen by the RO as the date on which 
the veteran's PTSD was initially shown to have become 
permanently and totally disabling.  

In this case, the veteran has presented a claim of 
entitlement to an effective date prior to January 12, 1996, 
for Dependents' Educational Assistance under Chapter 35.  As 
a finding of a permanent disability is a requisite to a 
determination of eligibility for Chapter 35 benefits, the 
Board must determine when entitlement to a permanent and 
total rating for the service-connected PTSD began.  

Permanence of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. § 
3.340(b) (2003).  

Permanent total disability ratings may not be granted as a 
result of any incapacity from acute infectious disease, 
accident, or injury, unless there is present one of the 
recognized combinations or permanent loss of use of 
extremities or sight, or the person is in the strict sense 
permanently helpless or bedridden, or when it is reasonably 
certain that a subsidence of the acute or temporary symptoms 
will be followed by irreducible totality of disability by way 
of residuals.  The age of the disabled person may be 
considered in determining permanence.  38 C.F.R. § 4.15 
(2003).  

Generally, re-examinations will be requested when there is a 
need to verify either the continued existence or current 
severity of a disability.  38 C.F.R. § 3.327 (2003).  Re- 
examinations will generally be scheduled more than two years, 
but less than five years, within the judgment by the rating 
board.  38 C.F.R. § 3.327(b)(1) (2003).  

No periodic re-examination will be requested when the 
disability is established as static, 38 C.F.R. § 
3.327(b)(2)(i) (2003), where the disability from disease is 
permanent in character and of such nature that there is no 
likelihood of improvement, 38 C.F.R. § 3.327(b)(2)(iii) 
(2003), and in cases of veterans over 55 years of age, 38 
C.F.R. § 3.327 (b)(2)(iv) (2003).  

The record reveals that the veteran has been suffering from 
effects of severe service-connected PTSD for a prolonged 
period and has undergone continuous treatment for serious 
psychiatric disability since at least 1991.  

A December 1991 VA Psychiatric Clinical Record noted that the 
veteran presented with a long history of what was PTSD that 
still continued unabated in spite of what should have been 
adequate treatment.  

An October 1992 letter from a Staff Psychiatrist of the 
Albany VA Mental Health Clinic indicated that the veteran's 
PTSD symptoms had worsened over the past several months to 
such an extent that his ability to perform his work had been 
adversely affected.  The doctor believed that it would be in 
the veteran's best interest to take a medical leave of 
absence.  

A November 1993 VA examination report indicates that the 
veteran was unemployable due to his service-connected PTSD, 
and the VA examiner opined that it was permanent in that he 
would not progress very much in the improvement of his 
disorder no matter what the treatment and would probably 
remain some unstable state or even suffer exacerbations.  

The medical evidence of record also reveals hospitalizations 
for treatment of the service-connected PTSD exacerbations 
from 1992 through 1996.  

Finally, a January 1996 VA examination indicated that the 
veteran was now permanent and total and continued to appear 
permanent and total in his clinical condition on examination.  

The VA examiner added that very little progress would be made 
in the improvement of his service-connected PTSD.  It was 
noted that, in spite of continuing treatment, he would remain 
in an unstable state and would continue to suffer 
exacerbations and continue to require hospitalizations.  

In this regard, the medical evidence of record is devoid of 
evidence that the veteran's PTSD will likely improve with 
continued treatment.  In fact, the records point out that the 
service-connected PTSD was chronic, severe, and required 
ongoing therapy and medications.  

However, on review of the record, a finding of "permanence" 
of total disability in case cannot be earlier than November 
30, 1993.  This is the date of the VA examination when it was 
first reported that the service-connected PTSD was productive 
of permanent and total disability.  

Given the evidentiary record, the Board finds that an earlier 
effective date of November 30, 1993 for a determination of 
permanent and total disability due to service-connected 
disability is warranted in this case.  

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran has a permanent total service-connected disability.  
38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807 (2003).  

As the Board has found that the veteran was permanently and 
totally disabled on November 30, 1993, the matter involving 
Dependents' Educational Assistance under Chapter 35 at an 
earlier date is referred to the RO for further consideration.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the veteran's claim.  
Specifically, the RO provided a letter to the veteran in 
January 2003 explaining the VCAA and affording the veteran an 
opportunity to submit additional evidence in support of his 
claim.  The veteran did not respond.  

Given the favorable action taken hereinabove, the Board finds 
that the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to his claim is 
required.  In this case, the Board finds that there is 
sufficient evidence of record to decide his claim properly.  



ORDER

An earlier effective date of November 30, 1993 for permanency 
of a total rating due to the service-connected PTSD is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



